Exhibit 1 Enerplus Resources Fund The Dome Tower 3000, 333-7th Avenue SW Calgary, Alberta T2P 2Z1 Tel 403.298.2200 Fax 403.298.2211 www.enerplus.com November 9, 2007 FOR IMMEDIATE RELEASE Enerplus Resources Fund TSX:ERF.un NYSE:ERF ENERPLUS ANNOUNCES 2 OPERATING AND FINANCIAL RESULTS Calgary, Alberta - Enerplus Resources Fund (“Enerplus”) is pleased to announce our results from operations for the period ending September 30, 2007.Highlights are as follows: • Monthly cash distributions to Unitholders were maintained at $0.42 per unit throughout the third quarter, totaling $1.26 per unit paid during the quarter. • Our payout ratio averaged 70% for the quarter and we maintained our balance sheet strength with a trailing twelve month debt to cash flow multiple of 0.7x. • Approximately $25 million has been eliminated from our full year capital development budget, primarily in non-operated deep gas, shallow gas and coalbed methane activities. We now anticipate our full year capital development spending in 2007 will be $390 million versus our previous estimate of $415 million. • Operationally, a reduction in capital spending, lower than anticipated initial production rates on our third well per section program in the U.S. Bakken and higher than anticipated downtime and unplanned turnarounds have resulted in production averaging 79,891 BOE/day during the quarter. As a result, we are lowering our forecast for annual average and exit production by 3%. • We continued with our low-risk development program during the quarter, investing $90.6 million into our asset base with our highest concentration of spending on oil properties in southeast Saskatchewan, Manitoba and Montana. In total we drilled 184 gross wells (101.2 net) during the quarter with a 99% success rate. • With the Alberta government’s announcement of a new royalty regime for Alberta, our best estimate of the impact of the new level of royalties on our conventional business will be approximately $15 - $20 million annually representing a reduction of approximately 2% to cash flow within the context of prices and production experienced in 2007. • Septembermarks thefourteenthconsecutive month where no Enerplus employee has suffered a lost time injury and the seventhconsecutive month without an employeeinjury that required medical aid. SUMMARY FINANCIAL AND OPERATING HIGHLIGHTS All amounts are stated in Canadian dollars unless otherwise specified. In accordance with Canadian practice, production volumes, reserve volumes and revenues are reported on a gross basis, before deduction of Crown and other royalties, unless otherwise stated. Where applicable, natural gas has been converted to barrels of oil equivalent (“BOE”) based on 6 Mcf:1 BOE. The BOE rate is based on an energy equivalent conversion method primarily applicable at the burner tip and does not represent a value equivalent at the wellhead. Use of BOE in isolation may be misleading. Certain prior year amounts have been restated to reflect current year presentation. Readers are also urged to review the Management’s Discussion & Analysis (MD&A) and Audited Financial Statements for more fulsome disclosure on our operations. These reports can be found on our website at www.enerplus.com, our SEDAR profile at www.sedar.com and as part of our SEC filings available on www.sec.gov. SELECTED FINANCIAL RESULTS For the nine months ended September 30, 2007 2006 Financial (000’s) Net Income $ 240,990 $ 434,623 Cash Flow from Operating Activities 663,464 656,589 Cash Distributions to Unitholders (1) 483,388 459,293 Cash Withheld for Acquisitions and Capital Expenditures 180,076 197,296 Debt Outstanding (net of cash) 649,829 589,420 Development Capital Spending 281,045 368,117 Acquisitions 269,149 46,553 Divestments 5,569 21,021 Financial per Unit (2) Net Income $ 1.90 $ 3.59 Cash Flow from Operating Activities 5.22 5.42 Cash Distributions to Unitholders (1) 3.81 3.79 Cash Withheld for Acquisitions and Capital Expenditures 1.42 1.63 Payout Ratio(3) 73 % 70 % Selected Financial Results per BOE (4) Oil
